In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Morales-Horowitz, J.), dated July 8, 2009, which denied his objections to so much of an order of the same court (Jordan, S.M.) dated May 19, 2009, as, after a hearing, granted that branch of the mother’s petition which was to direct him to pay his pro rata share of the child’s college education and directed him to contribute the sum of $351 biweekly toward the cost of such education.
Ordered that the order dated July 8, 2009, is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court providently exercised its discretion in determining that the father should pay a pro rata share of that portion of his *1155daughter’s educational expenses at Penn State University that did not include room and board (see Domestic Relations Law § 240 [1-b] [c] [7]; Lee v Lee, 18 AD3d 508, 512 [2005]; Chan v Chan, 267 AD2d 413, 414 [1999]; Matter of Cassano v Cassano, 203 AD2d 563 [1994]; Manno v Manno, 196 AD2d 488 [1993]).
The father’s remaining contentions are either unpreserved for appellate review or without merit. Skelos, J.P., Santucci, Angiolillo and Chambers, JJ., concur.